Citation Nr: 1329948	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In November 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for additional development of the record in April 2013.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. at 5 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD that is due to a verified sexual assault stressor or another documented event or incident of his period of active service.

2.  The episode identified as an acute psychotic reaction during service was the result of the Veteran's primary drug abuse.     

3.  The Veteran is not shown to have manifested chronic psychosis during service or the one year presumptive period thereafter.  

4.  The currently demonstrated schizoaffective disorder is not shown to have had its clinical onset during the Veteran's period of active service.   

5.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to a chronic psychosis since service.    

6.  The Veteran's personality disorder is not an acquired disease for VA compensation purposes.  


CONCLUSION OF LAW

1.  The Veteran does not have a disability manifested by PTSD that is due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The Veteran's disability manifested by a schizoaffective disorder is not due to disease or injury that was incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The Veteran's personality disorder is not a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in May and December 2009 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the May and December 2009 letters, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded (most recently) a VA examination in June 2013 in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the examination and medical opinion obtained in this case is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and the medical literature, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran was also afforded an opportunity to present testimony at a hearing before a Decision Review Officer (DRO) in November 2010.  During the hearing, the DRO clarified the issue on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, psychoses are a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Background

The Veteran did receive psychiatric treatment during service.  A June 1977 emergency room (ER) record reflects that the Veteran was brought to the ER by friends.  Upon admission, the Veteran was acutely psychotic and could not relate any history or information.  

A subsequent June 1977 psychiatric admitting note reflects that the Veteran was admitted after being found "wandering in an aimless, confused manner on the O-3 level of his ship."  He was described by his division officer as "dazed, unable to talk, hallucinating, slowed down and uncoordinated." Allegedly, the Veteran took four "hits" of THC or PCP following a Captain's Mast when he was given 10 days of restriction.  

The Veteran reported that he was born and raised in North Philadelphia and was the second of three siblings.  He described significant family arguments and reported his mother was depressed, had attempted suicide on at least one occasion and had a history of alcohol abuse.  His step-father had been in and out of jails for robbery.  

The Veteran admitted that he felt neglected and unwanted by his family since returning to Philadelphia two weeks earlier.  He reported that he was formerly in Norfolk, Virginia attending music school until he was dis-enrolled for academic reasons (inability to read music).

On mental status examination, the Veteran was noted to be lethargic, but oriented.  His mood was depressed, and he cried throughout the interview.  There was no evidence of psychotic thinking or behavior at present.  He admitted having suicidal ideation during the previous night, but denied currently feeling suicidal.  His manner was immature, but cooperative.  His affect was appropriate to his mood.

The diagnoses were those of acute psychotic reaction secondary to THC or PCP abuse and personality disorder and immature passive dependent and depressive features.

A summary of the Veteran's psychiatric hospital course from June 27 to July 8, 1977, documents the examiner's opinion that the Veteran: (1) had "a life-long pattern of personality maladjustment with significant difficulties of emotional control and adjustment which [had] persisted"; (2) "demonstrated a continuing failure to perform and adjust satisfactorily to military service, or ha[d] been a chronic administrative or disciplinary problem"; (3) "exhibit[ed] features of a characterological disorder of such a nature and magnitude that it [was] anticipated that [he] [would] in all probability continue to be an ineffective service member."

The examiner explained that the Veteran's past drug use was indicative of his personality traits and conflicts and was used to secure relief from inner tensions and anxieties and to obtain immediate gratification of his felt needs.  He did not use any illicit drugs during his period of psychiatric evaluation.  It was recommended that the Veteran be administratively discharged.  The Veteran was separated from service in October 1977.

The VA treatment records document the treatment the Veteran received for his psychiatric condition.

A February to March 1993 report of hospitalization reflected that the Veteran had a history of substance abuse and personality disorder.  He complained of having difficulty coping following recent life occurrences.  He could not sleep, had flashbacks and feared that he might lose control over himself and voluntarily sought admission even though he did not have any intention to harm himself or others.

The Veteran reported being introduced by some friends to a woman with whom he had a relationship.  It became obvious that the woman was abusing substances and was found dead in his house and that, since that event, he had felt guilty and had nightmares and visualizations about the woman.

The Veteran felt this was just another interference with his moving in a positive direction.  He denied having any substance abuse or history of DT's or seizure or suicidal or homicidal events since he was discharged.  The diagnoses were those of adjustment disorder with mixed features and personality disorder, mixed.

A November 1993 report of VA PTSD examination documented that the Veteran reported enlisting to get away from the environment in which he grew up and to find a future.  He reported having had difficulty with basic training and  moving on to the Armed Forces School of Music in Norfolk after basic.

The Veteran noted that he did well until he took his first test.  Because he could not read music, others were more advanced and he could not compete.  After he failed in the music school, he was assigned to a ship and became a Boson's mate.  It was at that time that he started to have increased depression and to use drugs and drinking.  He also reported that he attempted to commit suicide at that time as well.

The Veteran identified a traumatic event when he was standing in a gun mount and a shell fired from the gun ripped a hat out of his hand.  Reportedly, he became nervous, frightened and scared at that time and ran to his quarters in a panic. He reported having continued problems after this event.

The Veteran attempted to attend college after service, but could not concentrate due to his service problems.  He was homeless for 8 years and finally started working in 1987, but paranoia and the continuing sleep problems related to the incident in service caused him to use drugs and alcohol even more so.

The Veteran was hospitalized between 1980 and 1992 in  substance abuse programs at VA and other public hospitals.  He reported having two failed marriages as the result of his psychiatric problems and substance abuse issues.

The November 1993 report of VA mental disorder examination documented the Veteran's complaint of having nervous problems.  He was noted to be rather vague, but was "scared" and had "flashback of Navy and street".

The Veteran reported that he went into the Navy, tried to do music and ended up on a destroyer. He stated that he was very scared of the bombshell.  When asked about any severely traumatic event he stated, "I was homeless, never kept a job; the past bother[ed] [him]."  He also reported that a boat "almost killed me with shells".

The Veteran complained of low self esteem and being ashamed of having a nervous problem and depression.  He reported that he took an overdose of THC and was hospitalized in the Navy for an undefined period.  He added that he was unable to hold a job and after 2 years became homeless. He stated that "[his] mind [was] shot."

A review of the record was noted to show that the Veteran had been hospitalized approximately 4 times for alcohol and substance abuse since 1991, including on three occasions in February of 1993.  He reported undergoing private hospitalization because he heard voices telling him to kill himself and making derogatory comments, causing him to almost burn down his apartment.

The Veteran had no income and received welfare assistance.  He reported a history of arrest due to disorderly conduct and public drunkenness, but denied any other incarceration.  He reported a history of taking "every drug [he] could obtain".  He denied having used drugs lately.  He also had a history of drinking to excess and reported that he drank "for sleep."  

The Veteran reported that his mother was an alcoholic and abusive and that, even before service, he was "messed up" because of his upbringing.  He viewed himself as having poor relationships with other people.  He had been married twice, but the details of his marriages were clear.  He stated that he could not handle marriage.

Based on the mental status examination, the diagnoses were that of atypical affective disorder by history, substance dependence by history and personality disorder. The psychiatrist commented that, while the Veteran verbalized flashback and some sort of stressful event of the past, there appeared to be no severely traumatic event that was beyond ordinary human experience or numbing response at that point.

The VA psychiatrist found the Veteran to be an individual who had personality defect, low self-esteem, poor impulse control, and chronic mild to moderate depression with emotional deprivation.  He did not appear to exhibit any major depressive symptoms or psychotic thinking.  Although he described having severe social impairment, he showed significant skills and adaptiveness to some degree.

A July 1999 report of VA hospitalization noted that the Veteran was admitted for suicidal ideation related to cocaine and alcohol use that he reported was related to multiple stressors.  He had lost his job and apartment secondary to substance use impairment and drank excessively due to a recent breakup.  He reported having a long history of childhood sexual abuse and failed adult relationships.  He acknowledged undergoing private treatment for his psychiatric condition.

The Veteran endorsed having flashbacks, feelings of paranoia and episodes of confusion and muffled hearing as well as feelings of doom.  He experienced auditory hallucinations not associated with substance use.  There was no evidence of psychosis throughout his hospital stay.  

The diagnoses were those of alcohol dependence; cocaine dependence; PTSD (noncombat), provisional; and history of borderline and antisocial personality traits.

In an October 1999 statement, a private psychiatrist reported that the Veteran had been her patient since October 1996 and had been hospitalized on several occasions for depression, psychosis, suicidality and cocaine and alcohol abuse.  He had a 13 month period where he did quite well, worked regularly, lived in a halfway house and remained drug free.  When he moved out of the halfway house, the decreased structure was very difficult for him, and he began using cocaine, was noncompliant with medications and eventually ended up on the streets.  The psychiatrist reported that the Veteran's current diagnoses were those of schizoaffective disorder, PTSD, cocaine and alcohol abuse, and personality disorder NOS with avoidant and dependent features.

A January 2005 VA psychiatric admission evaluation showed that the Veteran had been recently discharged, but was readmitted due to suicidal ideation and homicidal ideation with intent to purchase a gun and "hurt anybody that has hurt me."  There was a noted to be history of childhood sexual, physical and verbal abuse and documentation that the Veteran spent a majority of his teenage years residing in foster homes.  He had recently been released from prison after serving 2 years.

The Veteran appeared agitated, threatened staff, blamed others for his current condition and threatened to purchase a gun and shoot some of the staff.  He continued with lability of mood, affective instability, defensive mechanisms of projection, splitting with intense anger and rage directed at others when he misperceived others intentions.

Based on a mental status examination, the diagnoses were those of PTSD, cocaine and alcohol abuse and an indication to rule out cocaine-induced psychosis.

The report of a November 2006 VA mental disorders examination included the examiner's opinion that the Veteran was over-reporting symptoms.  The examiner stated that the Veteran was endorsing all symptoms at an intense severity that was inconsistent with the record file review.

Based on the examination, the diagnoses were those of alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, hypochondriasis, and cluster B personality traits.  

The examiner opined that the Veteran's primary diagnoses were substance abuse related that was also the primary diagnosis while he was in the service.  The examiner explained that the only diagnosis not substance abuse related was hypochondriasis that was related to the Veteran's homosexual acts that he participated in before and while he was in service.  The examiner concluded that the onset of the hypochondriasis was not in service, although the actions that led to this did occur while the Veteran was in service.

An April 2007 VA treatment record noted diagnoses of PTSD (childhood/MST), polysubstance (alcohol/cocaine) dependence in remission, dysthymic disorder and history of cluster B personality disorder.

In a June 2009 VA treatment record, the Veteran reported that he had a history of early sexual trauma (EST) by two older women and one man during his teen years and that these individuals were teachers who allowed him to live in their homes after he left home due to the reported verbal abuse by his mother.  He believed at the time that the sexual acts were consensual, but had come to "recognize" that the acts constituted abuse due to the predatory nature and age of the perpetrators.

The Veteran reported that he also developed an extensive polysubstance dependency to cope with the abuse and that he was molested in all the relationships but was mostly distressed by the relationship with the older man.  He stated that he was left confused about his sexuality and believed the "confusion" along with his significant drug use contributed to the military sexual trauma that he reported occurred in 1976 involving three men.

The Veteran reported that he was getting high with the men and passed out and that, when he came to, the men were half-dressed, laughing at him and had looks on their faces like they were guilty of something.  Further, the Veteran reported that he felt "weird" and could tell they had raped him.  Subsequent to the trauma, he found himself engaging in risky sexual behaviors and significant psychological symptomatology (he drank heavily and got high all the time as coping mechanisms for the EST and MST).  

On examination, the psychologist deferred to the May 2009 diagnoses of schizoaffective disorder, bipolar and alcohol and cocaine abuse with recent relapse.

A January 2010 VA treatment record noted the Veteran's report of an incident of military sexual trauma that occurred in February 1977 during service.  Reportedly, he was a musician in the band and was staying in a hotel one night with other band members when they were drinking.  He reported that, after waking up, he noticed that his pants were wet and discovered semen on his rectum and legs.  He did not remember what happened, but believed that he was raped.  He did not report the incident to authorities and continued to work with the other musicians after that.

Based on the mental status examination, the diagnoses were those of PTSD secondary to military sexual trauma, bipolar disorder (by history), schizoaffective disorder (by history), and polysubstance dependence (in early remission).

A February 2010 treatment record indicated that the Veteran had PTSD and schizoaffective disorder as caused by or the result of military sexual trauma.
He was noted to have PTSD symptoms secondary to being sexually traumatized while in the Navy and to be receiving specialized treatment at VA.  It was noted that the lack of supportive evidence was due to the Veteran's shame and wishing to bury the experience.   

In the report of June 2013 VA examination, the psychologist opined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  However, the psychologist found that the Veteran did have diagnoses of schizoaffective disorder, bipolar type; polysubstance dependence; and personality disorder, NOS.

Responding to the April 2013 Board Remand, the psychologist noted that it could not be concluded as medically undebatable that the Veteran's psychiatric disability existed prior to his entry into active service.  The psychologist explained that there was no objective medical documentation found before service of a psychiatric diagnosis being made.

However, the psychologist found that the Veteran's psychiatric condition did not have its onset in service or manifest itself within one year of separation from service.  The psychologist explained that the only evidence of psychosis was substance induced (acute psychotic reaction secondary to THC or PCP) while on active duty. There was no history of a psychotic disorder within one year of separation from service.

The psychologist explained that as a diagnosis of PTSD was not found, an opinion as to etiology could not be provided.  The psychologist explained that the Veteran had a long history of polysubstance abuse and a psychosis. To that end, it would require speculation to state whether the Veteran's alleged trauma exposure in service was not the product of delusional thinking, given that people with schizophrenic-type disorders sometimes incorporated sex abuse into their delusional system.

The psychologist concluded that the symptoms of schizoaffective disorder could easily be distorted and manipulated to fulfill the criteria for PTSD and the psychologist chose not to do that.


Analysis

PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

If the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Where, however, a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4); see also Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(4).

As noted, the Veteran claims that he has PTSD due to a sexual trauma he suffered during his military service.  He testified during the hearing in November 2010, reported in numerous treatment records and stated in various lay statements that after a night of drinking, he was sexually assaulted by fellow soldiers. He did not report the attack, but asserts that, as a result of this trauma, he took illicit drugs and attempted to commit suicide.   

Notwithstanding the diagnosis of PTSD, there is no credible evidence to show that the claimed in-service event actually occurred as described.  While he now reports being sexually assaulted, he also states that he did not remember what happened during the attack.  Significantly, he did not report the incident to the authorities. 

Moreover, to the extent that the Veteran did receive medical attention during service for primary manifestations of drug abuse, he did not link any of his behavior at that time to an incident of sexual assault.  

Furthermore, during the November 1993 VA examination performed in connection with his claim, the Veteran identified another traumatic event altogether as to the cause of his condition.  Reportedly, at the time of that event in service, he became nervous, frightened and scared and continued to have problems with this event following service.

Accordingly, the Board finds that the Veteran's claimed stressors are not independently verified based on this record.  Thus, to the extent that a diagnosis of PTSD has been linked to the unverified event involving sexual assault, he does not meet the criteria for the grant of service connection for PTSD.

While certain treatment records indicate that the PTSD is due to an episode of sexual assault, this is ultimately based on the health care provider's acceptance of the stressor event as currently described by the Veteran as true without critically examining the entire record.
 
As the Veteran has failed to provide evidence to independently verify the in-service stressor involving a sexual assault during service, the opinion of the VA examiner .


Other Diagnoses

While the Veteran contends that his current psychiatric disability had onset during service, the more probative opinion (June 2013 VA examination) found that it was less likely than not that there was a causal relationship between the current acquired psychopathology and the manifestations exhibited by the Veteran during his period of active service.

The Veteran has not any medical evidence or opinion to contradict that provided by the VA examiner that was based on a review of the medical records, including the Veteran's lay assertions.  

To the extent that there is clear evidence of an acute psychotic reaction secondary to THC or PCP abuse during service, there was no finding of a chronic psychotic disorder during service.  Where, as here, medical evidence does not establish that the Veteran has a current substance-induced psychotic disorder for which service connection may granted, there can be no valid claim of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Additionally, there is no showing of a chronic psychosis during service or within the one year presumptive period thereafter.  To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  

Here, no examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (schizoaffective disorder) entity were not noted.  Additionally, there is no evidence of schizoaffective disorder within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

To the extent that the Veteran claims service connection for an acquired psychiatric disorder manifested by polysubstance abuse, the Board notes that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the primary abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).

Finally, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303(c)), therefore service connection for personality disorder is not warranted. 


Lay Assertions

The main evidence supporting the claim are the Veteran's own lay assertions.  Here, the Veteran is competent to describe the psychiatric manifestations that he experienced in service.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Here his lay assertions regarding the onset of his current psychiatric disorder are not credible. The November 1993 VA examination report reflects the Veteran's report that his psychiatric disorder was the result of almost being injured in a gun mount incident aboard his ship.  In subsequent records the Veteran indicates that his psychiatric disorder is the result of situational experiences of life outside of the military (ultimately resulting in his polysubstance abuse).  Beginning in approximately 2007, the Veteran reports that his psychiatric disorder onset as a result of military sexual trauma.  Given the inconsistency of his assertions, the Board finds that the Veteran's lay assertions regarding the onset of his acquired psychiatric disorder are not credible.  

Regardless, the Board finds that the more probative evidence regarding etiology tends to weigh against a finding that the current innocently acquired psychiatric disorder onset due to service.  Thus, the Board finds that the lay opinion is less informed, less probative and less credible than the reasoned medical opinion.  

The Board finds the opinion of the VA psychologist in the June 2013 to be most probative.  The VA psychologist is a medical professional who reviewed the claims file, considered the reported history and performed an examination of the Veteran.  The psychologist used his expertise in reviewing the facts of this case and determined that the current psychiatric disorder less likely than onset in service.

It is clear that the psychologist fully understood the basis for the Veteran's claim yet still determined after reviewing the facts of the case, that, the current psychiatric disorder was related to causes other than the Veteran's period of service.  The Veteran has not suggested that the June 2013 was performed in an insufficient manner.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).   





ORDER

Service connection for an innocently acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


